


Exhibit 10.2

 

[XXXX] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

AMENDMENT TO THE

XBOX 360 PUBLISHER LICENSE AGREEMENT

(SmartGlass, Hits [xxxx], Russian Manufacturing Incentive Program, Xbox 360 LIVE
and PDLC Incentive Program)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
entered into and effective as of the later of the signature dates below (the
“Amendment Effective Date”) by and between Microsoft Licensing, GP, a Nevada
general partnership (“Microsoft”), and Take-Two Interactive Software, Inc.
(“Publisher”), and supplements that certain Xbox 360 Publisher License Agreement
between the parties dated as of November 17, 2005, as amended (the “Xbox 360
PLA”).  Microsoft Corporation, a Washington corporation, is a party to this
Amendment only with respect to its acknowledgement of Section 6.2 and Exhibit 1,
Section 6 of the Xbox 360 PLA.

 

RECITALS

 

A.            Microsoft and Publisher entered into the Xbox 360 PLA to establish
the terms under which Publisher may publish video games for Microsoft’s Xbox 360
video game system.

 

B.            The parties now wish to amend certain terms of the Xbox 360 PLA as
set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 

1.             Definitions.          Except as expressly provided otherwise in
this Amendment, capitalized terms shall have the same meanings as those ascribed
to them in the Xbox 360 PLA.

 

The definition of “Xbox Live” in Section 2.36 of the Xbox 360 PLA is hereby
amended and restated in its entirety as follows:

 

“2.36      “Xbox LIVE”, or such other name that Microsoft designates, means the
proprietary online service offered by Microsoft to Xbox LIVE Users.”

 

The following new definitions shall be added to Section 2 of the Xbox 360 PLA:

 

“2.39      “Primary Device” means the main device that the Xbox SmartGlass
technology interacts with.  The Primary Device is currently the Xbox 360 console
and may be updated from time-to-time in the Xbox SmartGlass Business Policy set
forth in the Xbox 360 Publisher Guide.

 

2.40        “Secondary Device(s)” means auxiliary devices equipped with the Xbox
SmartGlass Application and services, which include Windows 8 personal computers,
Windows Phones, Apple iPhones, Apple iPads, and Android phones.  The list of
supported Secondary Devices may be updated from time-to-time in the Xbox
SmartGlass Business Policy.

 

2.41        “Xbox SmartGlass Application” means an application developed by
Microsoft that can be installed by a consumer on a Secondary Device in order to
allow a user to discover content, play and interact with, control, and deepen
experiences on a Primary Device.

 

2.42        “Xbox SmartGlass Experiences” means HTML/Javascript applications,
either static or interactive, that are available to consumers from within the
Xbox SmartGlass Application and that are linked to a Software Title on a Primary
Device.  Standalone Software Titles do not qualify as Xbox SmartGlass
Experiences.”

 

2.             SmartGlass.

 

A new Section 10.9 shall be added to the Xbox 360 PLA as follows:

 

“10.9      SmartGlass.  Publisher may create, host, stream, and distribute Xbox
SmartGlass Experiences subject to the Xbox SmartGlass Business Policy and the
following terms:

 

--------------------------------------------------------------------------------


 

10.9.1     All of the warranties made by Publisher pursuant to Section 15.1 with
respect to Publisher Content, Software Titles, Marketing Materials, and Online
Content shall apply to its Xbox SmartGlass Experiences, and Publisher shall
indemnify Microsoft therefore in accordance with Sections 16.1 and 16.2.

 

10.9.2     [xxxx]

 

3.             Survival.

 

Section 17.5 of the Xbox 360 PLA is hereby amended and restated in its entirety:

 

“17.5      Survival.  The following provisions shall survive expiration or
termination of this Agreement: Sections 2, 6.2.2 (as to the redistribution of
Online Content), 6.2.3, 8, 9.1-9.3, 10.3, 10.4, 10.6, 10.9.1, 11, 13.1, 14, 15,
16, 17.3, 17.5, 18 and Sections 1, 2, and 3 of Exhibit 1.”

 

4.             Exhibits.

 

Exhibits 1, 2, 6, 7, and 8 of the Xbox 360 PLA are hereby amended and restated
in their entirety as attached hereto.

 

5.             Except and to the extent expressly modified by this Amendment,
the Xbox 360 PLA shall remain in full force and effect and is hereby ratified
and confirmed.   In the event of any conflict between this Amendment and the
Xbox 360 PLA the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

 

MICROSOFT LICENSING, GP

 

Take-Two Interactive Software, Inc.

 

 

 

 

 

 

/s/ Astrid Ford

 

/s/ Daniel P. Emerson

By (sign)

 

By (sign)

Astrid Ford

 

Daniel P. Emerson

Name (Print)

 

Name (Print)

Sr. Program Mgr

 

SVP & Deputy GC

Title

 

Title

December 11, 2012

 

December 10, 2012

Date (Print mm/dd/yy)

 

Date (Print mm/dd/yy)

 

 

 

MICROSOFT CORPORATION

 

 

 

 

 

 

 

 

/s/ Astrid Ford

 

 

By (sign)

 

 

Astrid Ford

 

 

Name (Print)

 

 

Sr. Program Mgr

 

 

Title

 

 

December 11, 2012

 

 

Date (Print mm/dd/yy)

 

 

 

MICROSOFT CONFIDENTIAL

AMENDMENT TO THE XBOX 360 PLA (2012 AMENDMENT)

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

PAYMENTS

 

1.             Platform Royalty

 

a.             For each FPU manufactured during the term of this Agreement,
Publisher shall pay Microsoft nonrefundable royalties in accordance with the
royalty tables set forth below (Tables 1 and 2) and the “Unit Discount” table
set forth in Section 1.e of this Exhibit 1 (Table 3).

 

b.             To determine the applicable royalty rate for a particular
Software Title to be sold in a particular Sales Territory, the applicable
Threshold Price from Table 1 below for the category of Software Title (Standard
Software Title, Hits Software Title and Expansion Pack) will determine the
correct royalty “Tier” (except with respect to the first Commercial Release of
Hits Software Titles as described further in (ii) below).  The royalty rate is
then as set forth in Table 2 based on such Tier and the Sales Territory in which
the FPUs will be sold.  For example, assume the Wholesale Price of a Standard
Software Title to be sold in the European Sales Territory is [xxxx].  According
to Table 1, [xxxx] royalty rates will apply to that Software Title and the
royalty rate for each FPU as set forth in Table 2 is [xxxx].

 

[xxxx]

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

 

 

 

 

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

[xxxx]

 

--------------------------------------------------------------------------------


 

c.             [xxxx]

 

(i)            Standard Software Titles and Expansion Packs. Publisher shall
submit to Microsoft, at least [xxxx] for a Standard Software Title or an
Expansion Pack, a completed and signed “Xbox 360 Royalty Tier Selection Form” in
the form attached to this Agreement as Exhibit 2  (as may be updated via the
Xbox 360 Publisher Guide) for each Sales Territory.  The selection indicated in
the Xbox 360 Royalty Tier Selection Form (or designated electronic form method)
will only be effective once it has been approved by Microsoft.  If a Standard
Software Title or Expansion Pack does not have an approved Xbox 360 Royalty Tier
Selection Form as required hereunder (e.g., as a result of the Publisher not
providing an Xbox 360 Royalty Tier Selection Form or because Microsoft has not
approved the Xbox 360 Royalty Tier Selection Form), the royalty rate for such
Standard Software Title will default to [xxxx] or for such Expansion Pack will
default to Packs [xxxx], regardless of the actual Threshold Price (i.e., if
Microsoft does not approve an Xbox 360 Royalty Tier Selection Form because it is
filled out incorrectly, the royalty rate will default to [xxxx]).  Except as set
forth in Section 2 (Hits Programs), the selection of a royalty Tier for a
Standard Software Title or Expansion Pack in a Sales Territory is binding for
the life of that Software Title or Expansion Pack even if the Threshold Price is
reduced following the Software Title’s Commercial Release.

 

(ii)           Hits Software Title.  Publisher shall submit to Microsoft, at
least [xxxx] of the Hits Software Title, a completed and signed Xbox 360 Hits
Programs Election Form in the form attached to this Agreement as Exhibit 6 (as
may be updated via the Xbox 360 Publisher Guide) for each Sales Territory.  The
Xbox 360 Hits Programs Election Form will be effective once it has been approved
by Microsoft.  If a Hits Software Title does not have an approved Xbox 360 Hits
Programs Election Form as required hereunder (e.g., as a result of the Publisher
not providing an Xbox 360 Hits Programs Election Form or because Microsoft has
not approved the Xbox 360 Hits Programs Election Form), the royalty rate for
such Hits Software Title will default to [xxxx] (i.e., if Microsoft does not
approve an Xbox 360 Hits Programs Election Form because it is filled out
incorrectly, the royalty rate will default to [xxxx]).

 

1.             Publisher may elect either Hits [xxxx] or Hits [xxxx] at initial
Commercial Release as a Hits Software Title provided that the Software Title
meets the Threshold Price requirements set forth in Table 1 above.  Publisher
may change the Hits Tier for a Hits Software Title in a specific Sales Territory
a maximum of [xxxx] times.

 

2.             After [xxxx] from the Commercial Release of a Hits Software
Title, Publisher may elect to change the previously elected Hits Tier royalty
rate for such Hits Software Title to the [xxxx] Hits Tier royalty rate in a
specific Sales Territory provided that the Hits Software Title has a Threshold
Price that meets the requirements for the newly elected Hits Tier royalty rate
in Table 1 above. A minimum of [xxxx] must elapse before Publisher can make an
additional [xxxx] Hits Tier change, subject to the maximum permitted Hits Tier
changes per Sales Territory set forth in Section 1 above.

 

3.             Provided that at least [xxxx] have elapsed since the prior Hits
Tier selection and subject to the maximum permitted Hits Tier changes per Sales
Territory set forth in Section 1 above, Publisher may elect to change the
previously elected Hits Tier royalty rate for such Hits Software Title to a
[xxxx] Hits Tier royalty rate in a specific Sales Territory, provided that the
Hits Software Title has a Threshold Price that meets the requirements for the
newly elected Hits Tier royalty rate in Table 1 above.

 

4.             Effective [xxxx], Publisher may elect to change the previously
elected Hits Tier to Hits [xxxx] for Hits Software Titles manufactured on or
after [xxxx], if (i) such Hits Software Titles have a Threshold Price that meets
the requirements for Hits [xxxx] in Table 1 above; and (ii) at least [xxxx] have
elapsed since the last Hits Tier selection for [xxxx] Hits Tier changes and at
least [xxxx] have elapsed since the last Hits Tier selection for [xxxx] Hits
Tier changes.  For Hits FPUs manufactured for the Japan and Asian Sales
Territories, Publisher may elect Hits [xxxx], Hits [xxxx] or Hits [xxxx] at
initial Commercial Release as a Hits Software Title provided that the Software
Title meets the applicable Threshold Price requirements set forth in Table 1
above.

 

5.             Publisher must submit to Microsoft, at least [xxxx] for the
applicable Hits Software Title, a completed Xbox 360 Royalty Tier Migration
Form (a “Tier Migration Form”) set forth in Exhibit 8 for each Sales Territory.
The change in royalty rate will only apply to manufacturing orders for such Hits
Software Title placed after the relevant Tier Migration Form has been approved
by Microsoft.

 

--------------------------------------------------------------------------------


 

(iii)          Cross Territory Sales.  Except for FPUs manufactured pursuant to
Section 5 below (Asia Simship Program), Publisher may not sell FPUs in a certain
Sales Territory that were manufactured for a different Sales Territory.  For
example, if Publisher were to manufacture and pay royalties on FPUs designated
for sale in the Asian Sales Territory, Publisher could not sell those FPUs in
the European Sales Territory.

 

d.             Russian Manufacturing Incentive Program.  Effective [xxxx], for
Software Titles releasing in Russia that meet all the requirements set forth
below, up to [xxxx] of each such Software Title may qualify for the [xxxx]
royalty rate, even if the Software Title qualifies for a different Tier in the
rest of the European Sales Territory:

 

(i)            The Xbox 360 version of the Software Title must Commercially
Release no later than [xxxx];

 

(ii)           The Software Title must include the Russian language (other
languages in addition to

Russian are also permitted). At a minimum, the text and subtitles of the
Software Title must be localized into the Russian language (full Russian
localization is preferred);

 

(iii)          The Software Title must have localization parity with other
console and PC versions;

 

(iv)          The Packaging Materials must be in the Russian language only (no
other language can be present); and

 

(v)           The Software Title disc must be replicated and packaged by the
Authorized Replicator(s) in Russia.

 

Units manufactured that qualify for the [xxxx] royalty rate under this program
will not qualify for the Unit Discount calculation set forth in Section 1.e
below, but such units will be included in the Hits Program Manufacturing
Requirements set forth in Section 2.b (Table 1).  With respect to any single
Software Title, all units manufactured in addition to [xxxx] will be charged the
same royalty Tier applicable in the rest of the European Sales Territory.

 

e.             Unit Discounts.   Publisher is eligible for a discount on
Standard Software Title FPUs manufactured for a particular Sales Territory (a
“Unit Discount”) based on the number of such FPUs that have been manufactured
for sale in that Sales Territory as described in Table 3 below.  Hits and
standalone Expansion Pack FPUs shall not be included in the FPU manufacturing
quantity calculation for purposes of determining the Unit Discount.  Except as
provided in Section 5 below, units manufactured for sale in a Sales Territory
are aggregated only towards a discount on FPUs manufactured for that Sales
Territory; there is no worldwide or cross-territorial aggregation of units for a
particular Software Title.  The discount will be rounded up to the nearest Cent,
Yen or hundredth of a Euro.

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

f.             Japan Re-Ordering Program.  Subject to Microsoft’s approval,
certain FPUs of Software Titles released in the Japan Sales Territory may
qualify for a [xxxx] royalty rate.

 

(i)            The following requirements must be met in order to qualify:

 

1.     The Software Title must have been commercially available in the Japan
Sales Territory between [xxxx].

 

2.     The Software Title must have been commercially available as a Standard
FPU in the Japan Sales Territory for at least [xxxx].

 

--------------------------------------------------------------------------------


 

3.     A minimum of [xxxx] must have been manufactured for sale in the Japan
Sales Territory.

 

(ii)           If Microsoft approves a Software Title for the Japan Re-Ordering
Program, the royalty rate for FPUs of the Software Title will be [xxxx] and the
following program requirements apply:

 

1.     Publisher must manufacture new FPUs of the Software Title (existing FPUs
may not be re-packaged and re-used under this program).

 

2.     The Software Title must have packaging that differentiates it from
Standard FPUs and Xbox 360 Platinum Hits Programs packaging.  The Software Title
must also continue to comply with all packaging requirements set forth in this
Agreement and Xbox 360 Publisher Guide.

 

3.     The Suggested Retail Price of the Software Title must be no more than
[xxxx].

 

4.     Within [xxxx] under this Japan Re-Ordering Program, Publisher must meet a
MOQ of [xxxx] FPUs.

 

 

5.     These units will not accumulate towards Unit Discounts or Platinum Hits
manufacturing requirements.

 

2.     Hits Programs

 

a.             If a Software Title meets the criteria set forth below and the
applicable participation criteria in a particular Sales Territory at the time of
the targeted Commercial Release date of the Hits FPU and Microsoft receives the
Hits Programs Election Form within the time period set forth in Section 2.a.iii
below, Publisher is authorized to manufacture and distribute Hits FPUs in such
Sales Territory and at the royalty rate in Table 2 of Section 1 above applicable
to Hits FPUs.  In order for a Software Title to qualify as a Hits FPU in a Sales
Territory, the following conditions, as applicable per Hits Program, must be
satisfied:

 

(i)            The Software Title must have been commercially available as a
Standard FPU in the applicable Sales Territory for at least [xxxx] at the time
of Commercial Release of the Hits FPU.

 

(ii)           [xxxx]

 

(iii)          Publisher must provide Microsoft with a completed Hits Program
Election Form at least [xxxx] the targeted Commercial Release of the Software
Title.

 

b.             As of the date Publisher wishes to Commercially Release the
Software Title as a Hits FPU, Publisher must have manufactured the following
minimum FPUs of the Software Title as a Standard Software Title for the
applicable time period, Sales Territory and Hits Program.

 

[xxxx]

 

 

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

 

 

*These Kinect Hits qualifications apply solely to Hits FPUs that (i) [xxxx];
(ii) use Kinect as the primary control mechanism (“Better with Kinect” Software
Titles are not eligible); and (iii) have achieved at least one of the following
review scores: [xxxx]) provided that any of the foregoing must have at least
[xxxx] to qualify.

 

c.             All Marketing Materials for a Hits Software Title must comply
with all Microsoft branding requirements as may be required in each Sales
Territory as provided by Microsoft or as set forth in the Xbox 360 Publisher
Guide, and Publisher shall submit all such Marketing Materials to Microsoft for
its approval in accordance with this Agreement.

 

--------------------------------------------------------------------------------


 

d.             Packaging for a Hits Software Title must comply with all
Microsoft packaging and branding requirements set forth in the Xbox 360
Publisher Guide.

 

e.             The Hits FPU version must be the same or substantially equivalent
to the Standard FPU version of the Software Title.  Publisher may modify or add
additional content or features to the Hits FPU version of the Software Title
(e.g., demos or game play changes) subject to Microsoft’s review and approval,
and Publisher acknowledges that any such modifications or additions may require
the Software Title to be re-Certified at Publisher’s expense.

 

f.             Publisher acknowledges that Microsoft may change any of the
qualifications for participation in a Hits Program upon [xxxx] advanced written
notice to Publisher.

 

3.             Payment Process

 

[xxxx] Authorized Replicators are authorized by Microsoft to begin production
once Microsoft has provided them with written confirmation that [xxxx] with
respect to such manufacturing order. Upon the Authorized Replicator’s receipt of
such confirmation, the Authorized Replicator will determine the timing of
production. Depending upon Publisher’s credit worthiness, Microsoft may, but is
not obligated to, offer Publisher credit terms upon execution of a separate line
of credit agreement for the payment of royalties due under this Agreement within
[xxxx] from invoice creation.  Publisher has [xxxx] after invoice billing date
to dispute the information presented in the invoice, provided, however, that all
invoices must be paid in full by the invoice due date regardless of dispute
status.  All payments will be made by wire transfer only in accordance with the
payment instructions set forth in the Xbox 360 Publisher Guide. Any payments not
paid when due or according to this Section 3 will bear interest at the rate of
[xxxx], or the highest rate permitted by applicable usury law, whichever is
less. The rate will be calculated on a [xxxx] from the date due until the date
received by Microsoft. This Section 3 does not authorize late payments. Interest
paid will not be in lieu of or prejudice any other right or remedy that
Microsoft may have due to Publisher’s failure to make any payment according to
this Section 3. Upon written notice to Publisher, Microsoft shall have the right
to offset amounts due to Publisher pursuant to Section 6 of this Exhibit 1 in
the event Publisher fails to pay Microsoft any amounts due under the Agreement.

 

4.             Billing Address

 

a.             Publisher may have two “bill to” addresses for the payment of
royalties under this Agreement.  Each “bill to” address will be for FPUs
manufactured by Authorized Replicators located in a specific Sales Territory. 
If Publisher includes a “bill-to” address in a European country, Publisher (or a
Publisher Affiliate) must execute an Xbox 360 Publisher Enrollment Form with
MIOL within [xxxx] prior to establishing a billing address in a European country
in the form attached to this Agreement as Exhibit 3.

 

Publisher’s billing address(es) is as follows:

 

 

 

 

 

North American Sales Territory:

 

Japan and Asian Sales Territory (if different than the North American billing
address):

 

 

 

Name:

Take-Two Interactive Software, Inc.

 

Name:

 

 

 

 

Address:

 

Address:

622 Broadway

 

 

 

 

 

 

 

 

 

New York, NY 10012

 

 

 

 

 

 

Attention:

 

 

 

 

Email address:

 

 

 

 

Fax:

 

Attention:

Accounts Payable

 

Phone:

 

 

 

 

 

 

Email address:

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

Phone:

646-536-2842

 

 

 

 

--------------------------------------------------------------------------------


 

5.             Asia Simship Program

 

The purpose of this program is to encourage Publisher to release Japanese, North
American or European FPUs that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore, Korea and Taiwan (referred to as “Simship Territory”) at the same
time as Publisher releases the Software Title in the Japan, European and/or
North American Sales Territories.  In order for a Software Title to qualify as a
Simship Title, Publisher must Commercially Release the Software Title in the
Simship Territory on the same date as the Commercial Release date of such
Software Title in the Japan, European and/or North American Sales Territories,
wherever the Software Title  is to be simshipped from (referred to as “Original
Territory”).  To the extent that a Software Title qualifies as a Simship Title,
the applicable royalty Tier (under Section 1.b of this Exhibit 1 above) and Unit
Discount (under Section 1.e of this Exhibit 1 above) is determined as if all
FPUs of such Software Title manufactured for distribution in both the Original
Territory and the Simship Territory were manufactured for distribution in the
Original Territory.  For example, if a Publisher initially manufactures [xxxx]
FPUs of a Software Title for the Japan Sales Territory and simships [xxxx] of
those units to the Simship Territory, the royalty rate for all of the FPUs is
determined by [xxxx].  In this example, Publisher would also receive a [xxxx]
Unit Discount on [xxxx] units for having exceeded the Unit Discount level
specified in Section 1.e of this Exhibit 1 above applicable to the Japan Sales
Territory.  Consequently, all releases of the Software Title in the Simship
Territory will adhere to the original Simship royalty Tier irrespective of
whether the Software Title qualifies for a [xxxx] royalty Tier at any point in
time. Publisher must provide Microsoft with the Asia Simship Form (located in
the Xbox 360 Publisher Guide) with respect to a particular Software Title at
least [xxxx] prior to manufacturing any FPUs it intends to qualify for the
program.  Publisher remains responsible for complying with all relevant import,
distribution and packaging requirements as well as any other applicable
requirements set forth in the Xbox 360 Publisher Guide.

 

6.             Online Content.  This section applies to Microsoft Corporation
and Publisher.

 

a.             For the purpose of this Section 6, the following capitalized
terms have the following meanings:

 

[xxxx]

 

[xxxx]

 

b.             Publisher may, from time to time, submit Online Content to
Microsoft for Microsoft to distribute via Xbox LIVE and Xbox LIVE distribution
channels.  [xxxx]

 

c.             [xxxx]

 

d.             [xxxx]

 

e.             [xxxx]

 

f.             [xxxx]

 

g.             Within [xxxx] after the end of [xxxx], or more frequently [xxxx]
as updated by the Xbox 360 Publisher Guide, with respect to which Microsoft owes
Publisher any Royalty Fees, Microsoft shall provide Publisher with access to a
statement and release payment for any amount shown thereby to be due to
Publisher. The statement will contain information sufficient to discern how the
Royalty Fees were computed.  Publisher has [xxxx] after the statement date to
dispute the information presented on the statement.

 

7.             Xbox LIVE Billing and Collection

 

Microsoft is responsible for billing and collecting all fees associated with
Xbox LIVE, including fees for subscriptions and/or any Online Content for which
an Xbox LIVE User may be charged.  [xxxx]

 

--------------------------------------------------------------------------------


 

8.             [xxxx]

 

Publisher acknowledges and understands that under Section 15 of this Agreement,
Publisher warrants and represents that Publisher has obtained and will maintain
all third-party rights, consents and licenses necessary for the permitted
exploitation of Software Title content and Online Content under this Agreement
[xxxx].

 

9.             Taxes

 

Publisher shall be responsible for the billing, collecting and remitting of
sales, use, value added, and other comparable taxes due with respect to the
exercise of the licenses granted in this Agreement and any other activities of
Publisher and its subsidiaries under this Agreement (including, without
limitation, the collection of revenues).  Microsoft is not liable for any taxes
(including, without limitation, any penalties or interest thereon) that
Publisher or any of its subsidiaries is legally obligated to pay in connection
with this Agreement, the exercise of any licenses granted in this Agreement or
any other activities of Publisher and its subsidiaries under this Agreement. 
Publisher is not liable for any income taxes that Microsoft is legally obligated
to pay with respect to any amounts paid to Microsoft by Publisher under this
Agreement.

 

All royalties and fees exclude any taxes, duties, levies, fees, excises or
tariffs imposed on any of Publisher’s activities in connection with this
Agreement.  Publisher shall pay to Microsoft any applicable taxes that are owed
by Publisher solely as a result of entering into this Agreement and which are
permitted to be collected from Publisher by Microsoft under applicable law,
except to the extent that Publisher provides to Microsoft a valid exemption
certificate for such taxes.  Publisher agrees to indemnify, defend and hold
Microsoft harmless from any taxes (including, without limitation, sales or use
taxes paid by Publisher to Microsoft) or claims, causes of action, costs
(including, without limitation, reasonable attorneys’ fees) and any other
liabilities of any nature whatsoever related to such taxes.

 

If, after a determination by foreign tax authorities, any taxes are required to
be withheld on payments made by Publisher to Microsoft, Publisher may deduct
such taxes from the amount owed Microsoft and pay them to the appropriate taxing
authority; provided, however, that Publisher shall promptly secure and deliver
to Microsoft an official receipt for any such taxes withheld or other documents
necessary to enable Microsoft to claim a U.S. Foreign Tax Credit. Publisher will
make certain that any taxes withheld are minimized to the extent possible under
applicable law.

 

This tax section shall govern the treatment of all taxes arising as a result of
or in connection with this Agreement notwithstanding any other section of this
Agreement.

 

10.          Audit

 

Each party shall keep all usual and proper records related to its performance
under this Agreement, including audited financial statements and support for all
transactions related to the ordering, production, inventory, distribution and
billing/invoicing information, for [xxxx].  Either party (the “Auditing Party”)
may, upon [xxxx] notice, cause a third party independent CPA or law firm to
audit and/or inspect the other party’s (the “Audited Party”) records no more
than [xxxx] in any [xxxx] period in order to verify compliance with the
financial, royalty and payment terms of this Agreement. The Auditing Party shall
have access to the previous [xxxx] of the Audited Party’s records from the date
that the notice of audit request was received by the Audited Party.  The right
of inspection and consultation shall expire with respect to all records related
to any amounts payable under this Agreement on the [xxxx] to which such records
relate.  Any such audit will be conducted during regular business hours at the
Audited Party’s offices.  Any such audit will be paid for by Auditing Party
unless Material discrepancies are disclosed.  As used in this section,
“Material” means [xxxx].  If Material discrepancies are disclosed, the Audited
Party agrees to pay the Auditing Party for [xxxx].

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

Please complete the below information, sign the form, and submit via options
below:

 

FAX: +1 (425) 708-2300  TO ATTN OF: MICROSOFT LICENSING GP AND YOUR ACCOUNT
MANAGER

 

EMAIL: MSLIPUBX@MICROSOFT.COM W/ CC TO YOUR ACCOUNT MANAGER

 

A.    This Form Must Be Submitted At Least [xxxx].  If This Form Is Not
Submitted On Time Or Is Rejected By Microsoft, The Royalty Rate Will Default To
[xxxx] For The Applicable Sales Territory.  If this form is not submitted on
time or is rejected by Microsoft, orders will be held from manufacturing until
such time Microsoft has approved and/or configured the request in their systems.

B.    A Separate Form Must Be Submitted For Each Sales Territory.

C.    A Different Form Must be Submitted for Non-Standard Editions (GOTY,
Special Edition, Limited Edition or Compilation).  This Form applies only to
Standard Product.

 

1.     Publisher Name:

 

2.     Xbox 360 Software Title Name:

 

3.     XeMID(s) or *partial XeMID(s): Partial/Incomplete XeMID(s) allowed for
pre-RTM titles only, complete XeMID(s) is required for post RTM titles

 

 

4.     Date of First Commercial Release (mm/dd/yy):

 

5.     Sales Territory (check one):

o North America

o Europe

o Japan

o Asia

o Russian Mfg Incentive Program (RMIP)

 

6.     Final Certification Date(mm/dd/yy):  

 

7.     Select Royalty Tier: (check one):

[xxxx]

[xxxx]

[xxxx]

[xxxx]

[xxxx]

 

8.

Initial Order Quantity for the Sales Territory:   

 

Authorized Replicator to be used to fulfill initial MOQ Qty (check one)

[xxxx]

[xxxx]

[xxxx]

[xxxx]

[xxxx]

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include the intended sales territory as indicated
above.

 

 

 

By (sign)

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

XBOX 360 HITS PROGRAMS ELECTION FORM

 

Please complete the below information, sign the form, and submit via options
below:

 

FAX: +1 (425) 708-2300  TO ATTN OF: MICROSOFT LICENSING GP AND YOUR ACCOUNT
MANAGER

 

EMAIL: MSLIPUBX@MICROSOFT.COM W/ CC TO YOUR ACCOUNT MANAGER

 

A.    This Form Must Be Submitted By A Publisher At Least [xxxx].  If this form
is not submitted on time or is rejected by Microsoft, orders will be held from
manufacturing until such time MS has approved and/or configured the request in
their systems.

B.    A Separate Form Must Be Submitted For Each Sales Territory And for Each
Hits Program In Which The Publisher Wishes To Publish A Software Title As
Part Of A Hits Program.

 

1.     Publisher Name:

 

2.     Xbox 360 Software Title Name:

 

3.     XeMID(s): Complete XeMID(s) is required

 

 

4.   Title qualified under the following Hits Program (check one)

 

o Platinum or Classics Hits

o Family Hits  (ESRB E or E10+ / PEGI 3+ or PEGI 7+)

o Kinect Hits (Kinect is the Primary control mechanism)

o Kinect Hits  (Kinect is the primary control mechanism and Hits [xxxx] election
required)

 

5.     Royalty Tier (check one):

[xxxx]

 

 

[xxxx]

 

 

6.     Sales Territory for which Publisher wants to publish the Software Title
as a Hits FPU (check one):

o North America

o Europe

o Japan

o Asia

o Russia Mfg Incentive Program (RMIP)

 

7.     Date of Commercial Release of Software Title in applicable Sales
Territory (mm/dd/yy):

 

8.     Number of Standard FPUs manufactured to date for the Software Title in
the applicable Sales Territory:

 

9.     Projected Commercial Release date of Software Title in the applicable
Sales Territory as part of Hits Program mm/dd/yy):

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

By (sign)

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include:

·      Sales Territory

·      Hits Program: ([xxxx])

·      Requested Case Color

 

 

Name, Title (Print)

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

XBOX 360 LIVE AND PDLC INCENTIVE PROGRAM

 

1.                             Xbox 360 LIVE and PDLC Incentive Program

 

In order to encourage Publisher to support  Xbox LIVE functionality, to drive
increased usage of Xbox LIVE via Xbox 360, and to increase support of Premium
Online Content, Publisher may qualify for certain payments based on the amount
of Xbox LIVE Share (defined in Section 2.l. below) created by Publisher’s
Multiplayer Software Titles (defined in Section 2.e. below).  Each Accounting
Period (defined in Section 2.a. below), Microsoft will calculate Publisher’s
Xbox LIVE Share.

 

If: (i) Publisher is [xxxx] in terms of Xbox LIVE Share in the applicable
Accounting Period, (ii) the [xxxx] number of Paying Multiplayer Subscribers
meets or exceeds [xxxx], and (iii) the subscription fee for real time
multiplayer game play over Xbox LIVE is [xxxx], then Microsoft will pay
Publisher the Incentive set forth in the table in Section 3 below.

 

Notwithstanding anything herein to the contrary, use of or revenue derived from
online games for which an Xbox LIVE User pays a subscription separate from any
account established for basic use of Xbox LIVE are excluded from this Xbox 360
LIVE and PDLC Incentive Program.

 

2.                             Definitions

 

a.             “Accounting Period” means Microsoft’s [xxxx] within the Term
(defined in Section 6 below); provided that if the Effective Date of this
Agreement or the expiration date of this program falls within such [xxxx], then
the applicable payment calculation set forth below shall be made for a partial
Accounting Period, as appropriate.

 

b.             “Competitive Platform” means any video game platform other than
Xbox 360, [xxxx], any successor versions of any of the foregoing, and any
general use personal computers to the extent that they emulate any of the
foregoing platforms.

 

c.             “[xxxx] Unique User Share” means [xxxx].

 

d.             “[xxxx] Unique Users” means [xxxx].

 

e.             “Multiplayer Software Titles” means a Software Title for Xbox 360
that supports real-time multiplayer game play over Xbox LIVE.

 

f.             “New Multiplayer Subscriber” means a Paying Multiplayer
Subscriber who pays for an Xbox LIVE account for the first time.  A New
Multiplayer Subscriber is attributed to the first Multiplayer Software Title he
or she plays, even if such play was during a free-trial period which was later
converted into a paying subscription.  [xxxx]

 

g.             “New Multiplayer Subscriber Share” means [xxxx].

 

h.             “Paying Multiplayer Subscriber” means [xxxx].

 

i.              “PDLC Revenue” means [xxxx].

 

j.              “PDLC Revenue Share” means [xxxx].

 

k.             “Subscription Revenue” means [xxxx].

 

l.              “Xbox LIVE Share” [xxxx]

 

3.             [xxxx]

 

[xxxx]

 

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

[xxxx]

 

[xxxx]

 

--------------------------------------------------------------------------------


 

[xxxx]

 

[xxxx]

 

4.             Example

 

[xxxx]

 

5.             Other Requirements

 

a.             In the event that Microsoft changes the Xbox LIVE subscription
model in a way that impacts the Subscription Revenue on a per Paying Multiplayer
Subscriber basis by [xxxx], Microsoft may change or discontinue the Xbox LIVE
and PDLC Incentive Program by providing Publisher with [xxxx]advance notice.

 

b.             [xxxx]

 

6.             Term

 

This Xbox 360 LIVE and PDLC Incentive Program will commence [xxxx], unless
earlier terminated by Microsoft upon written notice to Publisher.

 

7.             Payments

 

In the event Publisher qualifies for a payment under this program during an
Accounting Period, Microsoft shall provide Publisher with access to a statement,
together with payment for any amount shown thereby to be due to Publisher,
[xxxx].

 

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

Please complete the below information, sign the form, and submit via options
below:

 

FAX: +1 (425) 708-2300 TO ATTN OF: MICROSOFT LICENSING GP AND YOUR ACCOUNT
MANAGER

 

EMAIL: MSLIPUBX@MICROSOFT.COM W/ CC TO YOUR ACCOUNT MANAGER

 

A.    This form must be submitted at least [xxxx].  If this form is not
submitted on time or is rejected by Microsoft, orders will be held from
manufacturing until such time MS has approved and/or configured the request in
their systems.

B.    A Hits Software Title May Not Change Royalties Tiers Until It Has Been In
The Hits Program For At Least [xxxx].

C.    A Separate Form Must Be Submitted For Each Sales Territory In Which
Publisher Desires To Change The Applicable Base Royalty.

 

1.     Publisher Name:

 

2.     Xbox 360 Software Title Name:

 

3.     XeMID(s): Complete XeMID(s) is required

 

 

4.     Date of First Commercial Release (mm/dd/yy):

 

5.     Sales Territory (check one):

o North America

o Europe

o Japan

o Asia

o Russia Mfg Incentive Program (RMIP)

 

6.     Submission of form indicates intent to migrate from Hits [xxxx]to Hits
[xxxx]

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

 

 

 

By (sign)

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include:

·      Sales Territory

·      Hits Program: (Hits [xxxx])

·      Requested Case Color

 

 

Name, Title (Print)

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------
